By Judge L. A. Harris, Jr.
The court concludes that, both by statute  and the covenants, restrictions, and bylaws applicable to this case, an award of attorney’s fees and costs is warranted in this matter. Therefore, after a consideration of the evidence presented on this issue, argument of counsel, and the applicable authorities, I award Wyndham Foundation, Inc., attorney’s fees in the amount of $82,000.00 plus costs of $5,858.58. A reasonable adjustment has been made to the fees requested because of the unusual aspects of the case involving the “temporary poles” and the “counterclaim.”
As previously noted, the poles must be removed by September 7,2001. In the same manner, the court will suspend execution of the judgment if the appropriate bond with surety is posted pursuant to the statute. The amount of the bond will be set after hearing comments from counsel on August 2, 2001.